Title: To Alexander Hamilton from Henry Knox, 9 July 1794
From: Knox, Henry
To: Hamilton, Alexander



War dept: July 9. 1794.
Sir,

As the building of the Frigates is closely connected with the subject of Finance I beg leave to submit to your consideration, the arrangements which I propose upon that subject.



No.
1.
is proposed instructions
to the Agents.


"
2.
——————————
to the Superintendant


"
3.
——————————
to the builder or Constructor.


"
4.
——————————
to the Clerk of the yard.
   

Any remarks you may think proper or alterations will be respectfully attended to.
I am &c
